                                            Case 3:21-cv-04008-SK Document 7 Filed 06/11/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSEPH OCHOA,                                      Case No. 21-cv-04008-SK
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     KEN CLARK, et al.,                                 Regarding Docket No. 1
                                  11                    Defendants.

                                  12          Petitioner, a state prisoner currently incarcerated at California State Prison – Corcoran, has
Northern District of California
 United States District Court




                                  13   filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254 challenging a conviction and

                                  14   sentence from Alameda County Superior Court.

                                  15                                            BACKGROUND

                                  16          Petitioner was convicted by a jury of lewd act with a child under age 14 (California Penal

                                  17   Code § 288(a), intercourse with a child under age 10 (California Penal Code § 288.7(a), sex

                                  18   offense with a child under 10 (California Penal Code § 288.7(b), continuous sex abuse with a child

                                  19   under age 14 (California Penal Code § 288.5), and lewd act with a minor over age 14 (California

                                  20   Penal Code § 288(e)(1). He was sentenced to 96 years and eight months on October 27, 2017.

                                  21          Petitioner unsuccessfully appealed his conviction to the California Court of Appeal and the

                                  22   Supreme Court of California, which on May 27, 2020, denied review of a petition allegedly

                                  23   raising the claims raised here.

                                  24                                             DISCUSSION

                                  25   A.     Standard of Review.

                                  26          This court may entertain a petition for a writ of habeas corpus “in behalf of a person in

                                  27   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  28   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).
                                             Case 3:21-cv-04008-SK Document 7 Filed 06/11/21 Page 2 of 3




                                   1          It shall “award the writ or issue an order directing the respondent to show cause why the

                                   2   writ should not be granted, unless it appears from the application that the applicant or person

                                   3   detained is not entitled thereto.” Id. § 2243.

                                   4   B.     Claims.
                                   5          Petitioner seeks federal habeas corpus relief by raising claims for ineffective assistance of

                                   6   counsel, denial of due process, violation of the eighth amendment’s prohibition against cruel and

                                   7   unusual punishment. Liberally construed, the claims appear cognizable under § 2254 and merit an

                                   8   answer from respondent. See Zichko v. Idaho, 247 F.3d 1015, 1020 (9th Cir. 2001) (federal courts

                                   9   must construe pro se petitions for writs of habeas corpus liberally).

                                  10                                             CONCLUSION

                                  11          For the foregoing reasons and for good cause shown,

                                  12          1.      The clerk shall serve a copy of this order and the petition and all attachments
Northern District of California
 United States District Court




                                  13   thereto upon the California Attorney General’s Office, 455 Golden Gate Avenue, Suite 11000, San

                                  14   Francisco, CA 94102.

                                  15          2.      Respondent shall file with the court and serve on petitioner, within 60 days of the

                                  16   issuance of this order, an answer conforming in all respects to Rule 5 of the Rules Governing

                                  17   Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.

                                  18   Respondent shall file with the answer and serve on petitioner a copy of all portions of the state

                                  19   trial record that have been transcribed previously and that are relevant to a determination of the

                                  20   issues presented by the petition.

                                  21          3.      If petitioner wishes to respond to the answer, he shall do so by filing a traverse with

                                  22   the court and serving it on respondent within 30 days of his receipt of the answer.

                                  23          4.      Respondent may file a motion to dismiss on procedural grounds in lieu of an

                                  24   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                  25   2254 Cases. If respondent files such a motion, petitioner must serve and file an opposition or

                                  26   statement of non-opposition not more than 28 days after the motion is served and filed, and

                                  27   ///

                                  28   ///
                                                                                         2
                                            Case 3:21-cv-04008-SK Document 7 Filed 06/11/21 Page 3 of 3




                                   1   respondent must serve and file a reply to an opposition not more than 14 days after the opposition

                                   2   is served and filed.

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 11, 2021

                                   5                                                   ______________________________________
                                                                                       SALLIE KIM
                                   6                                                   United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
